UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-1218




In Re:    MICHAEL ANTHONY FARROW,

                                                          Petitioner.




          On Petition for Writ of Mandamus. (CR-02-230)


Submitted:   March 10, 2004                  Decided:   April 6, 2004


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Anthony Farrow, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Anthony Farrow petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his Fed.

R. Civ. P. 59(e) motion for reconsideration.             He seeks an order

from this court directing the district court to act.             Our review

reveals, however, that Farrow has not filed the motion in the

district court. Farrow has therefore failed to demonstrate that he

is entitled to the relief sought.        Accordingly, although we grant

leave to proceed in forma pauperis, we deny the mandamus petition.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 2 -